DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                July Term 2014

                            DUANE M. BLAKE,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-1816

                           [November 12, 2014]

   Appeal from order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Robin Lee Rosenberg,
Judge; L.T. Case No. 502009CF012955A.

   Duane M. Blake, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

    We affirm the summary denial of grounds one through five and seven
of appellant’s pro se motion for post-conviction relief. See Fla. R. Crim. P.
3.850. However, as to ground six, we reverse and remand with directions
to grant the appellant an evidentiary hearing. See Morales v. State, 731
So. 2d 91 (Fla. 4th DCA 1999). In ground six, appellant alleged that trial
counsel failed to call an available defense witness who would have testified
that the victim of the shooting was pointing a firearm at appellant when
he shot his firearm, thus potentially corroborating appellant’s asserted
self-defense claim. See Morales, 731 So. 2d at 92; see also Moran v. State,
750 So. 2d 132, 134 (Fla. 2d DCA 2000); Balmori v. State, 985 So. 2d 646,
650-651 (Fla. 2d DCA 2008); Spellers v. State, 993 So. 2d 1117, 1119 (Fla.
5th DCA 2008).

  Affirmed in part, reversed in part, and remanded with directions.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2